Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-44 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 43 recites that "a height of the at least one front opening is at least eighty-five percent (85%) of a height of the front side of the main body".  There appears to be no support in the original disclosure (ancestor application 12/819081, or any of the provisional applications from which benefit is claimed) for the recited lower limit of the height of the front opening.  It is noted that the present specification at [0058], [0074], and [0079] mentions a lower limit of 90% of the height of the front side, but not 85% (85% is mentioned in conjunction with the width but not the height).  Thus claim 43 is regarded as reciting new matter.
Claim 44 recites "support material between adjacent fiber optic adapters".  The term "support material" appears nowhere else in the disclosure and it is not even apparent what element this term refers to.  Thus the term "support material" has not been adequately described.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-30, 32, 36, and 47 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 28-30 are indefinite because they are inconsistent with parent claim 25.  Claims 28-30 refer to "the width W1 of the row of the plurality of first fiber optic adapters".  According to claim 25, W1 is the width of a space into which the row fits, not the width of the row itself (i.e. a row using less than all the space is not excluded).
	Claims 32, 36, and 47 are indefinite because there is insufficient antecedent basis for "the fiber optic module" as recited in each of these claims.  No fiber optic module was mentioned in any of the claims from which they depend.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-26, 31, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0181922 A1 in view of US 6259856 B1 (both references are already of record via information disclosure statement).
Claim 25:  '922 discloses a fiber optic connection device configured to be received by a fiber optic equipment tray that is supported by and is extendable relative to a chassis, the fiber optic connection device comprising: 
a main body 202 (fig. 6) having a front side, a rear side, and opposed lateral walls; and 
a plurality of first fiber optic adapters (3 groups of 12 adapters labeled as  113/105/106 in fig. 1) disposed through the front side of the main body (at opening 203); 
wherein the plurality of first fiber optic adapters is configured to support a plurality of simplex fiber optic connectors or a plurality of duplex fiber optic connectors (they can receive simplex fiber optic connectors); 
wherein the plurality of first fiber optic adapters are arranged in a row across the front side of the main body such that the row fits within a space that has a width W1 on the front side.
'922 does not specifically disclose that the plurality of first fiber optic adapters provides a fiber optic connection density of at least one fiber optic connection per 7.0 millimeters (mm) of the width W1.  The row of 36 adapters is located within a portion1 of a 19 inch (482.6 mm) width ([0028], [0036], etc.) for a density of at most about one connection per 13.4 mm along the width direction, assuming use of a conventional single-fiber LC connector with an LC adapter ([0017]-[0018], [0028]).
'856 discloses connectors which have an LC connector footprint (figs. 1, 4A-4B; abstract, col. 2 lns. 39-41, col. 6 lns. 9-19, col. 9 lns. 7-26, etc.) and can carry up to 15 fibers in the disclosed example (three rows of five fibers as described at col. 5 lns. 9-14).  A person of ordinary skill in the art could have used the '856 connectors with the '922 device, with the predictable result of beneficially increasing the signal carrying capacity of the device without requiring any increase in its outer dimensions or any change in its connector port design (both references rely upon an LC connector footprint).  Thus it would have been obvious to a skilled person at the time the invention was made to do so.  In the proposed combination, when 36 LC connectors according to the '856 design are inserted into respective adapters of the '922 device, there would be 180 fibers along the width direction (5 fibers in e.g. the bottom row of each connector, times 36 connectors).  The connection density would then be 180 fibers over 482.6 mm or 1 fiber optic connection per about 2.7 mm of the width.
	It is noted that claim 25 recites that the adapters are capable of supporting simplex fiber optic connectors, but does not positively recite that each adapter supports only a single fiber optic connection.
	Claim 26:  The main body further comprises a cover (the top wall in fig. 6) and defines an internal chamber bounded by the front side, the rear side, the opposed lateral walls, and the cover.  
	Claim 31:  The plurality of first fiber optic adapters comprises at least twelve (12) duplex fiber optic adapters or at least twenty-four (24) simplex fiber optic adapters (36 simplex adapters as shown in figs. 1 and 6).  
	Claim 42:  '922 discloses a fiber optic connection device configured to be received by a fiber optic equipment tray that is supported by and is extendable relative to a chassis, the fiber optic connection device comprising: 
a main body 202 (fig. 6) having a front side, a rear side, and opposed lateral walls; and 
a plurality of first fiber optic adapters (3 groups of 12 adapters labeled as  113/105/106 in fig. 1) disposed through at least one front opening 203 defined in the front side; 
wherein the plurality of first fiber optic adapters is configured to support a plurality of simplex fiber optic connectors or a plurality of duplex fiber optic connectors (they can receive simplex connectors); 
wherein the plurality of first fiber optic adapters are arranged in a row across the front side of the main body such that the at least one front opening has a width to support the row (fig. 6).  
'922 does not specifically disclose that the plurality of first fiber optic adapters provides a fiber optic connection density of at least one fiber optic connection per 7.0 millimeters (mm) of the width W1.  However, the combination with '856 proposed above with regard to claim 25 accounts for this limitation.

Allowable Subject Matter
Claims 27, 33-35, 37-41, 45-46, and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of their respective base claims and applicable intervening claims.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The width actually occupied by the '856 adapters is less than the full 19 inches as shown in the figures, but '856 does not identify a specific value.